PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
                 ______

                   No. 16-3528
                     ______

      KHADIDJA ISSA; Q. M. H., A MINOR,
INDIVIDUALLY BY AND THROUGH HIS PARENT,
         FAISA AHMED ABDALLA;
  ALEMBE DUNIA; ANYEMU DUNIA; V. N. L.;
SUI HNEM SUNG, AND ALL OTHERS SIMILARLY
                SITUATED

                        v.

   THE SCHOOL DISTRICT OF LANCASTER,
                               Appellant
                 ______

  On Appeal from the United States District Court
     for the Eastern District of Pennsylvania
           (E.D. Pa. No. 5-16-cv-03881)
   District Judge: Honorable Edward G. Smith
                      ______

            Argued December 5, 2016
Before: FISHER, KRAUSE and MELLOY,* Circuit Judges.

                  (Filed: January 30, 2017)

Sharon M. O’Donnell
Marshall Dennehey Warner Coleman & Goggin
100 Corporate Center Drive, Suite 201
Camp Hill, PA 17011

Thomas A. Specht [ARGUED]
Marshall Dennehey Warner Coleman & Goggin
P.O. Box 3118
Scranton, PA 18505
      Counsel for Appellant

Hedya Aryani
217 Ryers Avenue
Philadelphia, PA 1012

Seth Kreimer
University of Pennsylvania School of Law
3400 Chestnut Street
Philadelphia, PA 19104

Maura I. McInerney
Kristina Moon
Education Law Center
1315 Walnut Street, Suite 400
Philadelphia, PA 19107

     *
       Honorable Michael J. Melloy, Senior Circuit Judge,
United States Court of Appeals for the Eighth Circuit, sitting
by designation.



                                2
Kathleen A. Mullen
Thomas B. Schmidt, III
Pepper Hamilton
100 Market Street, P.O. Box 1181
Suite 200
Harrisburg, PA 17108

Eric J. Rothschild
217 Ryers Avenue
Philadelphia, PA 1012

Molly M. Tack-Hooper
American Civil Liberties Union of Pennsylvania
P.O. Box 60173
Philadelphia, PA 19106

Witold J. Walczak [ARGUED]
American Civil Liberties Union of Pennsylvania
313 Atwood Street
Pittsburgh, PA 15213
       Counsel for Appellees

Tovah R. Calderon
Erin H. Flynn
United States Department of Justice
Civil Rights Division, Appellate Section
P.O. Box 14403
Ben Franklin Station
Washington, DC 20044
       Counsel for Amicus Appellee




                              3
                           ______

                OPINION OF THE COURT
                        ______


FISHER, Circuit Judge.
       School-age refugees facing language barriers asked the
District Court for a preliminary injunction compelling the
School District of Lancaster to allow them to transfer from
Phoenix Academy, an accelerated credit-recovery high
school, to McCaskey High School’s International School, a
program designed principally to teach language skills to
English language learners, or ELLs. The District Court
granted that request, finding likely violations of Pennsylvania
law and a provision of a federal statute we’ve never
addressed—the Equal Educational Opportunities Act of 1974
(EEOA), 20 U.S.C. § 1703(f). The School District appeals,
asking us to vacate that order. We will affirm based on the
EEOA violations but not on the state law violations.
                               I
                              A
       The named plaintiffs, now the appellees, are
immigrants, ages 18 to 21. They fled war, violence, and
persecution in their native countries to come to the United
States, arriving here since 2014. International refugee
agencies resettled them in Lancaster, Pennsylvania. None are
native English speakers. As students, all fall within a
subgroup of ELLs called SLIFE—students with limited or
interrupted formal education. SLIFE are English language
learners who are two or more years behind their appropriate
grade level, possess limited or no literacy in any language,



                              4
have limited or interrupted formal educational backgrounds,
and have endured stressful experiences causing acculturation
challenges. The named plaintiffs embody these traits.
       Born in January 1998, Khadidja Issa, 19, fled Sudan
when she was 5 to escape “insecurity” under President Omar
al-Bashir. J.A. 568–69, 980. Until age 17, she lived in refugee
camps in Chad where she received her only prior schooling.
Her native language is Fur. She also speaks Arabic. After
immigrating here in October 2015, she was resettled with her
family in Lancaster. When she first arrived, she couldn’t
speak, read, write, or understand any English. She’s eligible
to attend public school in Pennsylvania through 2019, the
year she turns 21.1
       Qasin Hassan (or Q. M. H.), 18, was born in Somalia
in September 1998. When he was 12, al-Shabaab militants
killed his father. He fled to Egypt. A native Somali speaker,
he took private lessons at home and learned “a little bit” of
Arabic, but he wasn’t accepted into Egyptian schools. J.A.
575. He arrived in Lancaster with his family in September
2015 speaking only “a few words” of English. Id. Like Issa,
he’s eligible to attend public school in Pennsylvania through
2019, the year he turns 21.


     1
         Pennsylvania law provides that “[e]very child”
between ages 6 and 21 “may attend the public schools in his
district” and that a child who reaches age 21 “during the
school term and who has not graduated from high school may
continue to attend the public schools in his district free of
charge until the end of the school term.” 24 Pa. Stat. § 13-
1301. “A child’s right to be admitted to school may not be
conditioned on the child’s immigration status.” 22 Pa. Code §
11.11(d).



                              5
        Sisters Sui Hnem Sung and Van Ni Iang (or V. N. I.),
born in October 1996 and October 1998, fled Burma when
their father was forced into labor there. Sung, 20, and Iang,
18, arrived with their family in Lancaster in November 2015.
By then, Sung had completed ninth grade and Iang eighth, but
neither spoke or understood any English. Their native
language is Hakha Chin. Sung is eligible to attend public
school in Pennsylvania through 2017, the year she turns 21,
and Iang is eligible through 2019, when she turns 21.
       War forced brothers Alembe and Anyemu Dunia, ages
21 and 19, to flee “very bad” circumstances in Tanzania to
Mozambique, where life in refugee camps remained “very
bad” and “very difficult.” J.A. 615–16, 618. Native Swahili
speakers, they were taught in Portuguese until the eighth or
ninth grade when they could no longer afford schooling. With




                             6
their family, they arrived in Lancaster in November 2014
speaking “just basic” English, like “hello” and “hi.” J.A. 618.2
         The International School and Phoenix Academy
       The School District of Lancaster, the appellant in this
case, administers numerous schools. Two are relevant here:
McCaskey High School, which the School District operates
directly, and Phoenix Academy, operated by Camelot Schools



     2
        After the preliminary injunction issued, Alembe and
Anyemu Dunia decided they no longer wished to attend
school in the School District. Alembe is now 21 and Anyemu
already earned a high school diploma at Phoenix, so both
“wish to further their education at community college.”
Appellees’ Resp. to Stay Mot. 4 n.2. Though the complaint’s
request for “supplemental educational services” as
compensatory relief for the School District’s alleged
violations (J.A. 97) might in other circumstances sustain a
live claim, here, the brothers have “chose[n] not to enroll”
and disavowed any intention to “further their education”
within the School District. Appellees’ Resp. to Stay Mot. 4
n.2. Their claims for equitable relief are therefore moot. See
Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 669 (2016)
(“If an intervening circumstance deprives the plaintiff of a
personal stake in the outcome of the lawsuit, at any point
during litigation, [his or her claims] can no longer proceed
and must be dismissed as moot.” (internal quotation marks
omitted)). On remand, the District Court should dismiss them
as such. Nevertheless, because the brothers’ testimony and
other evidence about their experiences with the School
District formed, in part, the basis for this preliminary
injunction, we consider it on appeal.



                               7
of Pennsylvania, LLC, a private, for-profit company under
contract with the School District.
       McCaskey High School consists of two smaller
schools. One is J.P. McCaskey, a traditional public high
school. The other is McCaskey East, known as the
International School. The International School is a program
designed primarily to teach language skills to students who
speak little, if any, English.3 Those students generally attend
the International School for one year, after which they join
J.P. McCaskey’s general population. During that year, they
receive “intensive ESL” (English as a second language)
support through two 48-minute ESL courses per day. J.A.
901, 1071. For “content” classes—science, math, social
studies, and other “enrichment subjects”—ELLs at the
International School receive “content-based ESL” teaching
through a method called “sheltered instruction.” J.A. 901.
Under that method, ELLs, including SLIFE, are grouped
together in content courses with other ELLs at comparable
English-proficiency levels. ELLs are hence “sheltered” in
those classes from other ELLs at higher proficiency levels
and from native English speakers. To foster English-language
proficiency, the International School also introduces ELLs to
new American “cultural values and beliefs” while respecting
their “cultural diversity” and embraces “close communication


     3
      Under 22 Pa. Code § 4.26, “[e]very school district shall
provide a program for each student whose dominant language
is not English for the purpose of facilitating the student’s
achievement of English proficiency and the academic
standards” of 22 Pa. Code § 4.12. Programs “shall include
appropriate bilingual-bicultural or English as a second
language (ESL) instruction.” Id. § 4.26.



                              8
with families” and “access to appropriate translation
services.” Id.
        Phoenix Academy is, as the District Court said, “a
little different.” Issa v. Sch. Dist. of Lancaster, No. 16-3881,
2016 WL 4493202, at *2 (E.D. Pa. Aug. 26, 2016). It’s an
“alternative education program” intended to serve “at-risk
Students” over-age for their grade, under-credited, and in
danger of not graduating high school before they age out of
public-school eligibility at 21. J.A. 904, 910. Phoenix’s
principal missions are to ensure that students accumulate
enough credits to graduate and to change students’ negative
behaviors—not to further their academic proficiencies. A
significant portion of grading is therefore based on students’
behavior and attendance, known as “seat time.” J.A. 544, 639.
In step with its mission to change students’ “anti-social”
behaviors, J.A. 1039, Phoenix enforces stringent security
measures not in effect at McCaskey, including daily pat-down
searches. Phoenix bars its students from bringing in or out
any personal belongings, like backpacks, food, books, and
even homework. And a strict dress code is in place. Based on
a hierarchical system, students are rewarded with different
colored shirts as they demonstrate improved behavior.
       Teaching is also different at Phoenix. All Phoenix
students, including ELLs, take an accelerated curriculum
allowing them to earn a high school diploma in roughly half
(but sometimes less than half) the time of a traditional four-
year high school, like McCaskey. Phoenix students take five
80-minute classes per day, generally completing each class in
half an academic year (90 days). McCaskey students, in
contrast, take seven 48-minute classes per day, generally
completing each class in a full academic year (180 days).
Under these different schedules, McCaskey students receive




                               9
about 1,440 more minutes, or twenty-four more hours, of
instruction per class than do students at Phoenix, the
equivalent of about thirty more 48-minute class periods per
class. The upshot is, as one former Phoenix teacher put it, that
Phoenix’s curriculum must be taught “double time.” J.A. 632.
        Phoenix’s program for teaching English to ELLs also
differs from the International School’s. Phoenix offers ELLs
of all levels, with no special accommodations for SLIFE, one
80-minute ESL course per day. Otherwise, ELLs, including
SLIFE, take all their content courses—science, math, social
studies—with Phoenix’s general population under the
accelerated model. In those content classes, ELLs aren’t
sheltered from each other by their English proficiency or from
native English speakers like they are at the International
School.
       How does the School District empirically evaluate the
efficacy of Phoenix’s ESL program? It doesn’t. The School
District does not assess in any measurable way whether
Phoenix’s program helps ELLs overcome their language
barriers. It hasn’t attempted to weigh concretely the impact
Phoenix’s accelerated, non-sheltered program has on ELLs,
including SLIFE. Raw data about Phoenix’s ESL program
apparently exists. But the School District doesn’t
disaggregate it from data about the International School’s
ESL program. Because the two programs rely on different
ESL teaching methods, commingling the data means the
School District cannot quantify whether Phoenix’s ESL
program is successful.
  The School District’s Enrollment Policies and Practices
       Enrollment in Phoenix rather than McCaskey is
usually a choice offered to students and their families. But
one group of prospective students isn’t offered that choice:



                              10
new-to-the-District students over age 17 and under-credited.
For students in that category (which included the plaintiffs),
the choice is made for them: The School District unilaterally
assigns them to Phoenix and doesn’t allow them to transfer to
McCaskey. This mandatory enrollment rule applies regardless
of a student’s English proficiency or educational background
and even if the student has several years of public school
eligibility left under Pennsylvania law. The School District
does this, it says, because these students represent a higher
risk of dropping out or aging out at age 21 before earning a
high school diploma, which is a prerequisite for future
advancement. But the School District’s funding and
evaluations also turn, in part, on its graduation rates, which
decline when students drop out or age out at 21.
       Actual enrollment at Phoenix hasn’t been a smooth
process for these plaintiffs. While the School District
unilaterally assigned them to Phoenix under the mandatory
enrollment rule, their actual placement there proved far more
difficult. They experienced significant delays between when
they applied for enrollment and when they were either
allowed to attend Phoenix or denied enrollment outright. The
District Court said it well: In “no case” did the School District
“accomplish the enrollment of the plaintiffs within the five-
day period mandated by state law.” Issa, 2016 WL 4493202,
at *2. Iang and Sung were not permitted to start at Phoenix
until December 2015 and February 2016, though they
enrolled in November 2015. Issa enrolled in November 2015
but wasn’t allowed to start at Phoenix until February 2016.
Hassan was initially denied enrollment outright. He was later
enrolled when the School District learned he was 17, not 19, a
factor with “no legal significance” under Pennsylvania law.
Id. And by when the injunction issued in late-August 2016,
the School District had yet to enroll Alembe Dunia, despite



                               11
his “repeated attempts to enroll dating back to at least January
2015.” Id.
       How Attending Phoenix Affected the Plaintiffs
       For those plaintiffs ultimately admitted to Phoenix, a
“common complaint” was that they didn’t understand the
“vast majority” of content taught in their non-ESL classes.
Issa, 2016 WL 4493202, at *3. The plaintiffs all testified—
through interpreters—that Phoenix’s accelerated curriculum
moved too quickly for them to grasp. Apart from their
Phoenix ESL courses, the plaintiffs explained, they couldn’t
understand most of what their teachers and classmates were
saying. Despite these difficulties, they accrued credits and
advanced to higher grade levels.
       Through her interpreter, Issa testified that Phoenix’s
classes went “very fast” and she didn’t “understand
anything.” J.A. 572–73. She felt she wasn’t “benefiting” there
and wanted to attend a school “slower in pace.” J.A. 573.
When asked, she couldn’t explain what two of her classes
were about. In those classes, she said, her teachers and
classmates spoke and wrote only in English, which she
couldn’t understand. Nevertheless, she was promoted to the
next grade. Of eighty-four students in her class, she was
ranked first.
       Hassan testified through his interpreter that learning at
Phoenix was “impossible” and he only understood his ESL
teacher. J.A. 580. He couldn’t understand his content-class
teachers or classmates.
       Through their interpreter, Iang and Sung explained
they too had great difficulty understanding their content
classes at Phoenix because they were all taught in English.




                              12
They couldn’t understand their teachers or classmates, and
there were “never” interpreters there to help. J.A. 558.
       Anyemu Dunia graduated from Phoenix during the
evidentiary hearing, earning a diploma in just sixteen months.
He did so although he arrived in the United States without
any academic credits or English-language proficiency, all
while amassing forty-seven total absences. Despite his
“readily apparent difficulties conversing in English” and his
testimony that Phoenix’s classes moved too “fast” for him, he
graduated sixth in his class of 107. Issa, 2016 WL 4493202,
at *3 & n.2; see J.A. 620, 1357.
                              B
       In July 2016, the plaintiffs sued the School District in
the District Court for the Eastern District of Pennsylvania
requesting a preliminary injunction allowing them and
similarly situated ELLs to enroll in and attend McCaskey. On
behalf of a putative class, they allege violations of the EEOA,
20 U.S.C. § 1703(f); Title VI of the Civil Rights Act of 1964,
42 U.S.C. § 2000d et seq.; the Fourteenth Amendment’s Due
Process and Equal Protection Clauses; and 24 Pa. Stat. § 13-
1301 of the Pennsylvania Public School Code of 1949 and
various Pennsylvania regulations.
       Following expedited discovery on the plaintiffs’
preliminary-injunction motion, the District Court held a five-
day evidentiary hearing. Eighteen witnesses testified and
dozens of exhibits were entered into evidence. The plaintiffs’
expert, Dr. Helaine Marshall, a specialist in teaching English
to speakers of other languages (TESOL) and teaching ESL to
SLIFE, testified at length.
        On August 26, 2016, the District Court granted the
plaintiffs’ preliminary-injunction motion, finding likely




                              13
violations of the EEOA and state law. Issa, 2016 WL
4493202; see Order, 2016 WL 4493201.4 On the plaintiffs’
EEOA claims, the District Court held that the School District
failed on prongs one and three of the three-part test penned in
Castaneda v. Pickard, 648 F.2d 989, 1009–10 (5th Cir. 1981),
a case we discuss in detail below. On their state law claims,
the District Court found likely violations of the Public School
Code and regulations in light of the School District’s
enrollment delays. It entered the following order:
         [P]ending final resolution of this matter, the
         school district shall:
          1. Enroll and permit the school-age plaintiffs,
          who so wish, to attend the main high school,
          McCaskey, beginning on August 29, 2016;
          2. Ensure that all plaintiffs are properly
          assessed for language proficiency and receive
          an appropriate and adequate program of
          language instruction, including assignment to
          the International School if appropriate, ESL
          instruction, modifications in the delivery of
          instruction and testing to facilitate their
          achievement of English proficiency and state
          academic standards, and interpretation and
          translation services, as required by law, to
          enable the plaintiffs and their parents to

     4
       The District Court found it “unnecessary” to address
the plaintiffs’ “Title VI and constitutional claims” because
relief granted on the EEOA and state law claims was
“sufficient to resolve” the preliminary-injunction motion.
Issa, 2016 WL 4493202, at *4. That conclusion is
unchallenged on appeal.



                               14
        meaningfully      participate   in    education
        decisions;
        3. Ensure that the plaintiffs have equal access
        to the full range of educational opportunities
        provided to their peers, including curricular
        and non-curricular programs and activities;
        and
        4. The plaintiffs shall post a nominal bond of
        $1.00.
Order, 2016 WL 4493201, at *1. The District Court deferred
deciding the plaintiffs’ motion for class certification but
urged the School District to “fairly apply” its preliminary-
injunction order to “school-age refugees similarly situated” to
the plaintiffs in “language proficiency.” Id. at *1 n.1.
        The School District filed this timely appeal, asking our
Court to stay the injunction’s enforcement. It informed us
that, as of September 16, 2016, four of six named plaintiffs—
excluding Alembe and Anyemu Dunia—and five similarly
situated ELLs transferred to the International School after the
injunction issued, one of whom requested reinstatement at
Phoenix. Appellant’s Resp. to Sep. 16, 2016 Order 1; see
supra note 2. Later, our Court denied the School District’s
stay motion and ordered expedited briefing. The United States
Department of Justice filed an amicus brief supporting the
plaintiffs.
                              II
       The District Court had jurisdiction under 28 U.S.C. §§
1331 and 1367(a). We have jurisdiction over this
interlocutory appeal under 28 U.S.C. § 1292(a)(1). D.M. v.
N.J. Dep’t of Educ., 801 F.3d 205, 211 (3d Cir. 2015).




                              15
        At the outset, we underscore the School District’s
heavy burden on appeal. In reviewing a preliminary-
injunction order, findings of fact are assessed for clear error,
legal conclusions are reviewed de novo, and the ultimate
decision to grant relief is reviewed for abuse of discretion.
Del. Strong Families v. Attorney Gen. of Del., 793 F.3d 304,
308 (3d Cir. 2015). A finding of fact is clearly erroneous only
if it’s “completely devoid of minimum evidentiary support
displaying some hue of credibility or bears no rational
relationship to the supportive evidentiary data.” Havens v.
Mobex Network Servs., LLC, 820 F.3d 80, 92 (3d Cir. 2016)
(internal quotation marks omitted). An abuse of discretion
occurs only if the decision reviewed rests upon a clearly
erroneous finding of fact, an errant conclusion of law, or an
improper application of law to fact. Mancini v. Northampton
Cty., 836 F.3d 308, 314 (3d Cir. 2016). With these principles
in mind, we turn to the legal standards for the issuance of a
preliminary injunction.
                              III
       A preliminary injunction is an extraordinary remedy
granted in limited circumstances. Ferring Pharm., Inc. v.
Watson Pharm., Inc., 765 F.3d 205, 210 (3d Cir. 2014).
Those seeking one must establish that (A) they are likely to
succeed on the merits of their claims, (B) they are likely to
suffer irreparable harm without relief, (C) the balance of
harms favors them, and (D) relief is in the public interest. Id.
We address each element seriatim.
                               A
       We turn first to whether the plaintiffs demonstrated a
likelihood of success on the merits of their EEOA and state
law claims. To satisfy this requirement for preliminary relief,
the movant need only prove a “prima facie case,” not a



                              16
“certainty” she’ll win. Highmark, Inc. v. UPMC Health Plan,
Inc., 276 F.3d 160, 173 (3d Cir. 2001). We do not require that
the right to a final decision after trial be “wholly without
doubt”; the movant need only show a “reasonable
probability” of success. Punnett v. Carter, 621 F.2d 578, 583
(3d Cir. 1980) (internal quotation marks omitted); see Singer
Mgmt. Consultants, Inc. v. Milgram, 650 F.3d 223, 229 (3d
Cir. 2011) (en banc). We address the plaintiffs’ EEOA claims
first, followed by their state law claims.
                               1
        This appeal requires us to interpret § 1703(f) of the
EEOA, a provision we’ve never addressed and that the
Supreme Court and our fellow Courts of Appeals have
infrequently applied. We start where we always do when
interpreting a statute: with its text. Passed in 1974 as a floor
amendment to the Elementary and Secondary Education Act
of 1965, the EEOA states in § 1703(f) that “[n]o State shall
deny equal educational opportunity to an individual on
account of his or her race, color, sex, or national origin, by
. . . the failure by an educational agency to take appropriate
action to overcome language barriers that impede equal
participation by its students in its instructional programs.” 20
U.S.C. § 1703(f). An “individual” denied an equal
educational opportunity may bring a civil action in federal
court “against such parties, and for such relief, as may be




                              17
appropriate.”5 Id. § 1706. The EEOA limits court-ordered
remedies to those that are “‘essential to correct particular
denials of equal educational opportunity.’” Horne v. Flores,
557 U.S. 433, 450 (2009) (quoting 20 U.S.C. § 1712).
       Based upon these provisions, we hold that an
individual alleging a violation of § 1703(f) must satisfy four
elements: (1) the defendant must be an educational agency,
(2) the plaintiff must face language barriers impeding her
equal participation in the defendant’s instructional programs,
(3) the defendant must have failed to take appropriate action
to overcome those barriers, and (4) the plaintiff must have
been denied equal educational opportunity on account of her




     5
         We note there’s no dispute the plaintiffs are
“individuals” under the EEOA, their refugee status
notwithstanding. The EEOA was “enacted pursuant to § 5 of
the Fourteenth Amendment,” Horne v. Flores, 557 U.S. 433,
440 n.1 (2009) (citing 20 U.S.C. § 1702(a)(1), (b)), and
entitles “all children enrolled in public schools” equal
educational opportunity, 20 U.S.C. § 1701(a)(1) (emphasis
added). It is well established that the Fourteenth Amendment
guarantees immigrant children, whatever their legal status,
equal access to public education. Plyler v. Doe, 457 U.S. 202,
216–24 (1982).




                             18
race, color, sex, or national origin. See 20 U.S.C. § 1703(f);
id. § 1720(a) (defining “educational agency”).6
        Here, there is no dispute the plaintiffs satisfied §
1703(f)’s first element. The School District does not quibble
with the District Court’s conclusion that it is an “educational
agency” under §§ 1703(f) and 1720(a). See Issa, 2016 WL
4493202, at *1 & n.1. We see no reason to disturb that
conclusion on appeal, as the EEOA expressly contemplates
“local educational agencies,” like the School District, in
defining an “educational agency.” 20 U.S.C. § 1720(a); see
id. § 7801(30)(A).



     6
       The District Court said that to prevail under § 1703(f),
a plaintiff need only show “(1) language barriers; (2)
defendant’s failure to take appropriate action to overcome
these barriers; and (3) a resulting impediment to students’
equal participation in instructional programs.” Issa, 2016 WL
4493202, at *5. It relied on a Middle District of Pennsylvania
decision to so hold. Id. (citing CG v. Pa. Dep’t of Educ., 888
F. Supp. 2d 534, 575 (M.D. Pa. 2012)). We affirmed
judgment in CG but had no occasion to reach the EEOA
claims at issue there. CG v. Pa. Dep’t of Educ., 734 F.3d 229
(3d Cir. 2013). Addressing § 1703(f) directly here for the first
time, we find this three-element test incomplete. It ignores §
1703(f)’s “educational agency” and “on account of”
language. The four-element test we set forth above gives
proper effect to all of § 1703(f)’s text, as required. See Corley
v. United States, 556 U.S. 303, 314 (2009) (stating that a
statute “should be construed so that effect is given to all its
provisions, so that no part will be inoperative or superfluous,
void or insignificant” (internal quotation marks omitted)).



                               19
        Likewise, there is no genuine dispute the plaintiffs
satisfied § 1703(f)’s second element. The record here is
replete with evidence the named plaintiffs, all SLIFE, face
formidable language barriers. All testified through
interpreters that they couldn’t understand their content
courses taught in English at Phoenix. Given this evidence, we
agree the plaintiffs demonstrated language barriers impeding
their equal participation in the School District’s instructional
programs, satisfying § 1703(f)’s second element. See Issa,
2016 WL 4493202, at *7 n.5 (stating that the parties “do not
dispute” the plaintiffs’ language barriers and crediting the
plaintiffs’ testimony that “their participation was impeded”).
       Because elements one and two of § 1703(f)’s prima
facie case are met, we move to § 1703(f)’s more difficult
third and fourth elements.
  Section 1703(f)’s Third Element: “Appropriate Action”
       To satisfy § 1703(f)’s third element in the context of a
preliminary-injunction motion, the plaintiffs must adduce
evidence of a reasonable probability that the School District
failed to take “appropriate action” to “overcome” their
language barriers. Because the EEOA itself doesn’t define
“appropriate action,” we must look elsewhere for guidance.
        We turn first to the Supreme Court’s decision in Lau v.
Nichols, 414 U.S. 563 (1974), issued just before Congress
passed the EEOA. There, a school district failed to provide
any English-language instruction to a significant number
(about 60 percent) of its Chinese students. Id. at 564. Those
students filed suit, alleging violations of Title VI, which
restricts federal funding for entities that discriminate based on
race, color, or national origin. Id. at 565. Finding adequate
proof of a Title VI violation, the Court stressed the
importance of language instruction in American education.



                               20
       There is no equality of treatment merely by
       providing students with the same facilities,
       textbooks, teachers, and curriculum; for
       students who do not understand English are
       effectively foreclosed from any meaningful
       education. Basic English skills are at the very
       core of what . . . public schools teach.
       Imposition of a requirement that, before a child
       can effectively participate in the educational
       program, he must already have acquired those
       basic skills is to make a mockery of public
       education. We know that those who do not
       understand English are certain to find their
       classroom          experiences           wholly
       incomprehensible and in no way meaningful.
Id. at 566. Because no “specific remedy” was requested, the
Court left that question open, suggesting the school district
had latitude to decide how it would comply with Title VI:
“Teaching English to the students of Chinese ancestry who do
not speak the language is one choice. Giving instructions to
this group in Chinese is another. There may be others.” Id. at
564–65.
        Lau’s pronouncements about Title VI were later called
into question, and the Supreme Court ultimately recognized
its abrogation on that ground. See Alexander v. Sandoval, 532
U.S. 275, 285 (2001) (“[W]e have since rejected Lau’s
interpretation of [Title VI.]”). In enacting § 1703(f), however,
Congress embraced Lau’s “essential holding” that “schools
are not free to ignore the need of limited English speaking
children for language assistance.” Castaneda, 648 F.2d at
1008.




                              21
       Following Lau and § 1703(f)’s enactment, the Fifth
Circuit handed down Castaneda v. Pickard in 1981. Claiming
violations of § 1703(f), Mexican-American students sued
their school district, alleging its failure to implement a
bilingual-education program impeded their ability to
overcome language barriers. Id. at 992. Measuring § 1703(f)’s
reach, the Fifth Circuit found that by using the “less specific
term, ‘appropriate action,’” Congress left state and local
authorities a “substantial amount of latitude” to choose the
“programs and techniques they would use” to satisfy §
1703(f)’s mandate. Id. at 1008. But too much latitude, the
court cautioned, would render § 1703(f) a nullity.
Accordingly, the Fifth Circuit held that state educational
agencies must make a “genuine and good faith effort,
consistent with local circumstances and resources, to remedy
the language deficiencies of their students” under § 1703(f),
and noted that Congress “deliberately placed on federal courts
the difficult responsibility of determining whether that
obligation [is] met.” Id. at 1009. Without guidance from
Congress on what “appropriate action” looks like, however,
the Fifth Circuit found itself, like we are now,
      confronted with a type of task which federal
      courts are ill-equipped to perform and which we
      are often criticized for undertaking—
      prescribing substantive standards and policies
      for institutions whose governance is properly
      reserved to other levels and branches of our
      government (i.e., state and local educational
      agencies) which are better able to assimilate and
      assess the knowledge of professionals in the
      field.




                              22
Id. Nevertheless, the court charted a path forward, fashioning
a “mode of analysis” to fulfill the responsibility Congress
reposed in the federal courts under § 1703(f) without “unduly
substituting” its “educational values and theories” for the
“educational and political decisions” reserved to state and
local school authorities and the “expert knowledge of
educators.” Id. That “mode of analysis,” it said, is threefold.
First, courts
       examine carefully the evidence the record
       contains concerning the soundness of the
       educational theory or principles upon which the
       challenged program is based. This, of course, is
       not to be done with any eye toward discerning
       the relative merits of sound but competing
       bodies of expert educational opinion . . . . The
       court’s responsibility . . . is only to ascertain
       that a school system is [pursuing] a program
       informed by an educational theory recognized
       as sound by some experts in the field or, at
       least, deemed a legitimate experimental
       strategy.
Id. Second, courts determine whether the programs and
practices “actually used” by the school system are
“reasonably calculated to implement effectively the
educational theory adopted by the school.” Id. at 1010. And
third, if an otherwise-sound and effectively-implemented
program fails to “produce results” indicating that language
barriers are “actually being overcome,” it may “no longer
constitute appropriate action.” Id. Applying this test, the Fifth
Circuit found “serious doubts” under prong two about the
language competency of teachers employed in the school




                               23
district’s bilingual classrooms and remanded for an
evidentiary hearing. Id. at 1012–13, 1015.
       Courts have consistently followed Castaneda’s
approach to apply § 1703(f)’s third element, requiring
“appropriate action.” See, e.g., United States v. Texas, 601
F.3d 354, 365–73 (5th Cir. 2010); Mumid v. Abraham Lincoln
High Sch., 618 F.3d 789, 796 (8th Cir. 2010); Gomez v. Ill.
State Bd. of Educ., 811 F.2d 1030, 1037, 1040–42 (7th Cir.
1987); United States v. Texas, 680 F.2d 356, 371 (5th Cir.
1982). And in Horne v. Flores, the Supreme Court relied on
Castaneda to apply § 1703(f), 557 U.S. at 440–41, 454–55,
though it did not adopt the Fifth Circuit’s test explicitly, id. at
458 n.8 (expressing no view on “whether or not this test
provides much concrete guidance regarding the meaning of
‘appropriate action’”). Given these decisions and the parties’
agreement that Castaneda should here guide our analysis, we
will apply the Fifth Circuit’s three-part test. Though we
decline to adopt “without qualification” Castaneda’s
framework and think “fine tuning must await future cases,”
we believe this test, as a general matter, properly balances §
1703(f)’s “allocation of responsibilities between the courts
and the schools” and hence provides a “fruitful starting point”
for our analysis under § 1703(f)’s third element. Gomez, 811
F.2d at 1041.
        Applying Castaneda here to resolve whether the
School District took “appropriate action” to overcome the
plaintiffs’ language barriers under § 1703(f), we agree with




                                24
the District Court: The School District foundered on
Castaneda’s first and third prongs. We explain why below.7
                    Castaneda Prong One
       On Castaneda’s first prong—satisfied where an
educational agency fails to pursue a program informed by an
educational theory recognized as sound by some experts in
the field—the plaintiffs showed a reasonable probability of
success. Their expert, Dr. Marshall, testified consistently and
at length that Phoenix’s accelerated, non-sheltered program
for ELLs is unsound for SLIFE (again, students with limited
or interrupted formal education). The plaintiffs and two
former Phoenix teachers corroborated her testimony. The
School District did not rebut it with another expert or through
contrary research. We see no clear error here.
      SLIFE, Dr. Marshall emphasized, generally struggle or
have yet to learn to read or write in any language, including

     7
        Because the District Court concluded Phoenix’s
accelerated, non-sheltered program doesn’t satisfy
Castaneda’s first and third prongs, it didn’t address
Castaneda’s second prong—whether the programs and
practices actually used by the School District are reasonably
calculated to implement effectively the educational theory
adopted. This wasn’t error. The District Court was right that
Castaneda’s test is “conjunctive.” Issa, 2016 WL 4493202, at
*6. All three prongs must be met for an educational agency’s
program to satisfy § 1703(f)’s “appropriate action” element.
See Castaneda, 648 F.2d at 1009–10. While we thank the
United States as amicus curiae for its thoughtful analysis of
Castaneda’s second prong, given the plaintiffs’ successful
showings under prongs one and three, we need not and do not
reach Castaneda’s second prong here.



                              25
their native languages. Not only must they learn English in
American schools, she explained, they must learn how to
learn there. See J.A. 651 (“[W]e have to teach [SLIFE] for
the first time how to read in a language that isn’t even a
language they speak yet.”); J.A. 652 (describing how teaching
in the United States relies on “decontextualized tasks”—
multiple choice, matching, and true-false questions—that
foreign students are “completely unaware of”). Dr. Marshall
said that for SLIFE to succeed, teaching must “go more
slowly and build, build the language, build the literacy,” and
“fill in the gaps.” J.A. 656. This testimony went
unchallenged.
        Given SLIFE’s need for unhurried and deliberate
literacy and language development, Dr. Marshall opined that
Phoenix’s accelerated curriculum is “totally inappropriate”
for them. Id.; see J.A. 671 (“For SLIFE . . . it is
contraindicated. It is the opposite of what they need.”).
Students like the plaintiffs who are “behind academically”
and “don’t understand English,” she explained, “cannot be
expected to go faster through content when they haven’t
reached a threshold of English.” J.A. 656. Her view, she
attested, accords with those of other experts in the field. She
was unaware of any contrary research, and the School District
didn’t point to any. “Uniformly,” she said, “the field in
talking about [SLIFE] talks about going more slowly,
building in redundancy, building in repetition, and having
them become familiar with material in many different ways in
order for them to learn it, and not to go at double time.” Id.
(emphasis added); see J.A. 658 (“Again and again they say
the key is to take your time, present [the material] in a variety
of ways, make sure they get it . . . and nobody is talking about
accelerating.”). No evidence was presented that an




                               26
accelerated curriculum, on its own, is accepted as sound
educational theory for SLIFE.
       Dr. Marshall also opined consistently that “sheltered
instruction” content classes, like those offered at the
International School, are “needed” for SLIFE, J.A. 661–63,
667, and that Phoenix’s commingling of SLIFE with higher-
level ELLs and native English speakers, when combined with
accelerated content courses, is not accepted as sound
educational theory, J.A. 666 (“[I]f you’re going to try and
have newcomers with very little English . . . mixed in with
fluid English speakers . . . what happens is that it becomes
overwhelming for the lower level ELLs.”); see J.A. 667
(“SLIFE need an entire day of instruction that’s tailored to
them.”); J.A. 669 (“[W]hen [SLIFE are] in their content
classes with native speakers . . . they’re not understanding
what’s happening, they’re really not progressing, they’re not
moving forward . . . [b]ecause they’re not actually learning
the material.”). Here too, no evidence was adduced that
accelerated, unsheltered instruction is accepted as sound
educational theory for SLIFE. The plaintiffs’ own testimony,
cited extensively above, confirmed their great difficulty in
understanding their accelerated, non-sheltered content classes
at Phoenix.
       Former Phoenix teacher Jandy Rivera reinforced Dr.
Marshall’s and the plaintiffs’ testimony, explaining that her
“refugee students” were “not able to master the material” in
Phoenix’s accelerated, non-sheltered program. J.A. 633. She
stated that “[a]t the fast pace and atmosphere at Phoenix,”
refugee students were “not able to learn”; that these students
“needed a regularly paced atmosphere, or perhaps even an
extended learning atmosphere in order to master the
material”; and that in her experience, Phoenix’s program




                             27
“didn’t work” for newly arrived ELLs. Id. Phoenix’s lead-
ESL teacher, Marianne Ortiz, similarly corroborated Dr.
Marshall’s testimony, stating that the International School is a
“better placement for entering students” because it’s not
“accelerated” and gives ELLs “sheltered [instruction] content
classes.” J.A. 837. Given this evidence, we see no clear error
in the District Court’s findings that
       [w]hen a student with no ability to speak or
       understand English, such as the plaintiffs, is
       placed in accelerated classes, the student will
       cover material twice as fast as a normal school,
       but that material is also taught in a language
       that student does not understand. On its face,
       this practice appears to be counterintuitive;
       expert testimony confirmed that the practice
       was unsound . . . . The District did not offer any
       expert to the contrary. Instead, the District
       offered its ESL Coordinator [Amber Hilt], who
       testified that the “structured immersion”
       technique is a sound theory generally for
       overcoming language barriers, but nothing
       persuasive to the court to contradict Dr.
       Marshall’s testimony that this technique was
       not recognized as sound for an accelerated,
       credit-recovery program. The Phoenix model of
       accelerated    learning     presents      different
       language barriers than a traditional education
       program, and is particularly imposing for
       students who cannot yet understand the
       language in which the courses are taught.
Issa, 2016 WL 4493202, at *3, *6 (emphasis added).




                               28
       On appeal, the School District attempts merely to
impeach the credibility of Dr. Marshall’s testimony. It points
out, for example, that Dr. Marshall “neglected” to “personally
observe” Phoenix’s “classrooms/environments,” although
Rivera and Ortiz and all six named plaintiffs reinforced her
testimony. Appellant’s Br. 43. It says Dr. Marshall was a
mere “teacher of teachers,” not an ESL instructor, without
explaining why that might render the District Court’s reliance
on her testimony clearly erroneous. Id. And it says Dr.
Marshall contradicted herself when she testified that
“immersion” of ELLs in content classes with native speakers
impeded their progress, not necessarily acceleration. Id. at 44.
But when we consider the record en bloc, these alleged
blemishes in Dr. Marshall’s testimony fail to persuade us that
the District Court’s findings are “completely devoid of
minimum evidentiary support displaying some hue of
credibility” or bear “no rational relationship to the supportive
evidentiary data,” as required to show clear error. Havens,
820 F.3d at 92 (internal quotation marks omitted).
       For these reasons, the District Court did not err in
concluding that the plaintiffs showed a reasonable probability
that Phoenix’s accelerated, non-sheltered program isn’t
informed by an educational theory recognized as sound by
some experts in the field, as required under Castaneda’s first
prong.
                   Castaneda Prong Three
       On Castaneda’s third prong—satisfied where an
educational agency’s programs fail to produce results
indicating that language barriers are actually being
overcome—we agree with the District Court that the plaintiffs
demonstrated a likelihood of success. The evidence shows
that the School District doesn’t keep separate data on the



                              29
efficacy of Phoenix’s ESL program. This rendered it difficult,
if not impossible, for the District Court to ascertain whether
the plaintiffs’ language barriers were actually being overcome
at Phoenix. Given this evidence, we see no clear error in the
District Court’s findings, unchallenged on appeal, that
       [u]ndisputed testimony offered in court shows
       that the District does not evaluate whether the
       “language barriers confronting students are
       actually being overcome” at Phoenix [as
       required by Castaneda]. The ESL Coordinator
       [Hilt] acknowledged that “there is no data . . .
       that would allow us to determine whether . . .
       the ESL delivered to these students in . . .
       Phoenix[’s] accelerated model is working or
       not.” [J.A. 734.] Because the District did not
       disaggregate the Phoenix data to make this
       assessment, it could not demonstrate the
       effectiveness of the program to the court.
       Through her own efforts, Dr. Marshall was able
       to discern from limited data provided by the
       District that Phoenix’s performance on literacy
       measures—the core measure of “overcoming
       language barriers”—was far worse than
       McCaskey’s.
Issa, 2016 WL 4493202, at *6. The School District’s
Superintendent, Dr. Damaris Rau, confirmed that the
effectiveness of Phoenix’s ESL program had yet to be
evaluated. J.A. 746–47. This further supports the District
Court’s findings.
       On appeal, the School District argues Phoenix’s ESL
instruction “is and continues to be successful.” Appellant’s
Br. 44. To bolster that point, it notes that one named plaintiff,



                               30
Anyemu Dunia, graduated from Phoenix and read an essay
aloud in court, while “many” other unspecified ELLs have
gone on to college after graduating Phoenix. Id. (citing J.A.
627). Though he could read an essay aloud in court, the
District Court found that Anyemu had “readily apparent
difficulties conversing in English,” Issa, 2016 WL 4493202,
at *3 n.2, and Anyemu himself testified that he could only
“catch . . . some word[s]” when his English-speaking teachers
talked to him in class, J.A. 620. Even if we were to accept this
as sufficient indicia of Anyemu’s progress, his ability to read
a portion of an essay in court says nothing about whether the
other four named plaintiffs were overcoming their own
language barriers at Phoenix. The record here amply supports
the District Court’s conclusion that they were not. As
explained before, all testified they couldn’t understand what
their teachers and classmates were saying in their content
classes at Phoenix. This argument therefore fails to show
clear error.
        We also find unavailing the School District’s
contention, in its papers and at oral argument, that an ELL’s
ability to graduate Phoenix, on its own, weighs in the School
District’s favor under § 1703(f). On this record, we see little
evidence of a meaningful connection between ELLs
graduating from Phoenix’s accelerated, non-sheltered
program and ELLs actually overcoming their language
barriers there. On the contrary, there is ample evidence
supporting the District Court’s finding that “[a]lthough the
student earns (or at least is issued) a diploma and all of the
attendant benefits, the student will likely graduate [Phoenix]
with limited ability, if any, to converse in English—also often
a prerequisite to future advancement—and limited
understanding of the content of the courses he actually took.”
Issa, 2016 WL 4493202, at *3. We therefore conclude that



                              31
the plaintiffs showed a likelihood that Phoenix’s program
fails to produce results indicating that their language barriers
are actually being overcome, as required under Castaneda’s
third prong.
      Because the plaintiffs showed a likelihood of success
under Castaneda’s three-part test, they met § 1703(f)’s third
element, requiring proof that the School District failed to take
“appropriate action” to “overcome” their language barriers.
   Section 1703(f)’s Fourth Element: “On Account of” a
                  Protected Characteristic
        We now address § 1703(f)’s fourth and final element,
which requires proof the plaintiffs were denied equal
educational opportunity on account of their race, color, sex,
or national origin. See 20 U.S.C. § 1703(f). We hold they met
this element.
      The Supreme Court has yet to address how the
preamble to § 1703, which includes the “on account of”
language here in issue, interacts with the rest of § 1703 and
subsection (f) in particular. The Court did not discuss the
matter in Horne v. Flores, 557 U.S. 433, so we look
elsewhere. In its entirety, § 1703 provides that
       [n]o State shall deny equal educational
       opportunity to an individual on account of his
       or her race, color, sex, or national origin, by—
        (a) the deliberate segregation by an
        educational agency of students on the basis of
        race, color, or national origin among or within
        schools;




                              32
(b) the failure of an educational agency which
has formerly practiced such deliberate
segregation to take affirmative steps,
consistent with part 4 of this subchapter, to
remove the vestiges of a dual school system;
(c) the assignment by an educational agency of
a student to a school, other than the one closest
to his or her place of residence within the
school district in which he or she resides, if the
assignment results in a greater degree of
segregation of students on the basis of race,
color, sex, or national origin among the
schools of such agency than would result if
such student were assigned to the school
closest to his or her place of residence within
the school district of such agency providing
the appropriate grade level and type of
education for such student;
(d) discrimination by an educational agency
on the basis of race, color, or national origin in
the employment, employment conditions, or
assignment to schools of its faculty or staff,
except to fulfill the purposes of subsection (f)
below;
(e) the transfer by an educational agency,
whether voluntary or otherwise, of a student
from one school to another if the purpose and
effect of such transfer is to increase
segregation of students on the basis of race,
color, or national origin among the schools of
such agency; or




                      33
         (f) the failure by an educational agency to take
         appropriate action to overcome language
         barriers that impede equal participation by its
         students in its instructional programs.
        The School District suggests § 1703’s preamble
requires the plaintiffs to prove it failed to take appropriate
action to overcome their language barriers on account of their
national origins under § 1703(f). The School District
interprets “on account of” to require a showing of intentional
discrimination, contending there’s insufficient evidence the
plaintiffs’ national origins “motivated their placement at
Phoenix.” Reply Br. 3–4.8 We reject this reading of § 1703.
       We start with what § 1703(f) doesn’t require when
read together with § 1703’s “on account of” language: a
showing of discrimination of any kind, intentional or
otherwise, on account of an EEOA-protected characteristic.
Congress expressly included the word “discrimination” in §


     8
        The School District raised this argument only in
passing in the District Court and for the first time on appeal in
its reply brief. We could therefore consider it waived. See
Prometheus Radio Project v. FCC, 824 F.3d 33, 53 (3d Cir.
2016) (arguments raised for the first time in a reply brief are
waived on appeal); P.R.B.A. Corp. v. HMS Host Toll Roads,
Inc., 808 F.3d 221, 224 n.1 (3d Cir. 2015) (arguments not
squarely put before the district court are waived on appeal).
But the School District’s “on account of” argument turns on a
pure question of law about a matter of public importance, so
we’ll exercise our discretion to consider it. See Huber v.
Taylor, 469 F.3d 67, 74 (3d Cir. 2006); Bagot v. Ashcroft, 398
F.3d 252, 256 (3d Cir. 2005); Loretangeli v. Critelli, 853 F.2d
186, 190 n.5 (3d Cir. 1988).



                               34
1703(d) but omitted it from § 1703(f). See Castaneda, 648
F.2d at 1007–08. And in subsections (a) and (e) of § 1703,
Congress explicitly required showings of “deliberate” and
“purpose[ful]” conduct, but merely required proof of a
“fail[ure]” to take appropriate action under § 1703(f). See id.
Where Congress “includes particular language in one section
of a statute”—here, the word “discrimination” and language
connoting intentional conduct in subsections (a), (d), and
(e)—but “omits it in another section of the same Act”—here,
subsection (f)—we presume it acted “intentionally and
purposely” in so doing. Dean v. United States, 556 U.S. 568,
573 (2009); see Bd. of Trustees of IBT Local 863 Pension
Fund v. C & S Wholesale Grocers, Inc., 802 F.3d 534, 545
(3d Cir. 2015). We therefore join the Fifth Circuit in holding
that § 1703(f) prohibits the mere failure by an educational
agency to take appropriate action to overcome students’
language barriers, “regardless of whether such a failure is
motivated by an intent to discriminate against those students.”
Castaneda, 648 F.2d at 1008. And we add that, because §
1703(f) doesn’t say “discrimination,” there’s no requirement
under it to prove discrimination of any kind, including, for
example, disparate impact discrimination.9 This reading

     9
       The School District’s argument is premised on the
notion that “on account of” in § 1703’s preamble not only
modifies the denial of “equal educational opportunity” but
also the particular state action or inaction proscribed in each
of § 1703’s subsections. The statute’s language, however,
doesn’t support that reading. The preamble merely states a
general prohibition on the denial of equal educational
opportunity “on account of” a protected characteristic
violated per se “by” the state acting or failing to act in
accordance with subsections (a) through (f). Each subsection



                              35
thus creates a separate cause of action for the denial of equal
educational opportunity on account of an EEOA-protected
characteristic, and none requires proof that the state’s action
or inaction was itself “on account of” such a characteristic.
      The School District’s reading also fails to distinguish
between the phrase “on the basis of” a protected
characteristic—which Congress has used traditionally and in
this very statute to designate discriminatory intent, see §§
1702(a)(1), 1703(a), (e)—and the phrase “on account of” a
protected characteristic, which we presume, consistent with
basic canons of statutory construction, Congress used
intentionally in § 1703’s preamble to convey a different
meaning. See Sosa v. Alvarez-Machain, 542 U.S. 692, 711 n.9
(2004); William A. Graham Co. v. Haughey, 568 F.3d 425,
435 (3d Cir. 2009).



                              36
accords with the Supreme Court’s observation in Horne, 557
U.S. at 472, that § 1703(f) requires educational agencies to
“tak[e] ‘appropriate action’ to teach English to students who
grew up speaking another language,” and with Lau’s
“essential holding” that “schools are not free to ignore the




       Further, as applied to § 1703’s other subsections, the
School District’s “on account of” interpretation would violate
two more canons of construction. First, it would render
portions of § 1703(a), (c), and (d) superfluous by requiring a
plaintiff to prove that the “segregation” or “discrimination”
these subsections already specify was “on the basis of race,
color, or national origin” and “on account of race, color, sex,
or national origin.” See Gustafson v. Alloyd Co., 513 U.S.
561, 574 (1995); Zimmerman v. Norfolk S. Corp., 706 F.3d
170, 185 (3d Cir. 2013). Second, it would render § 1703(b)
and (e) nonsensical by requiring a plaintiff to establish both
that the state failed to affirmatively remediate the disparate
impact of past discrimination on the basis of race, color, or
national origin and that the failure itself was “on account of
. . . race, color, sex, or national origin.” See Corley, 556 U.S.
at 314; G.L. v. Ligonier Valley Sch. Dist. Auth., 802 F.3d 601,
615 (3d Cir. 2015). We therefore reject the School District’s
reading of § 1703’s “on account of” language.




                               37
need of limited English speaking children for language
assistance,” Castaneda, 648 F.2d at 1008.10
       We end with what § 1703(f) does require when read
together with § 1703’s “on account of” language: a nexus
between the lost educational opportunity alleged and an
EEOA-protected characteristic. Stated differently, we hold
that the denial of the equal educational opportunity—in §
1703(f)’s case, the language barrier that is not being
overcome—must stem from race, color, sex, or national
origin, rather than from, for example, a cognitive disability
covered by a different remedial scheme, like the Individuals
with Disabilities Education Act, 20 U.S.C. § 1400 et seq.
Applying this reading here, we conclude the record fully
supports that the plaintiffs’ language barriers, and hence their

     10
          The School District says the Eighth Circuit’s 2010
decision in Mumid v. Abraham Lincoln High School, 618
F.3d 789, controls this issue. It doesn’t. Specifically, the
School District points to Mumid’s statement that a “policy
that treats students with limited English proficiency
differently than other students . . . does not facially
discriminate based on national origin.” Id. at 795. The School
District omits, however, that the Eighth Circuit said that in
addressing Title VI claims, not EEOA claims. See id. at 793–
95. When the Court of Appeals dealt with the students’
EEOA claims in Mumid, it did so on standing grounds, noting
expressly that it would “assume” without deciding that
evidence of the school’s failure to take appropriate action to
overcome language barriers “could support a finding that the
District denied equal educational opportunity ‘on account of
. . . national origin.’” Id. at 795–96 (emphasis added). Mumid
therefore doesn’t support—and actually hurts—the School
District’s position.



                              38
lost educational opportunities, stem from their national
origins.
       Thus, the plaintiffs satisfied § 1703(f)’s fourth
element, as they were denied equal educational opportunity
“on account of” an EEOA-protected characteristic: their
national origins. Given the plaintiffs’ successful showings
under all four of § 1703(f)’s elements, we agree with the
District Court that they demonstrated a likelihood of success
on their EEOA claims.
                               2
        We turn now to whether the plaintiffs demonstrated a
reasonable probability of success on the merits of their state
law claims. Because neither the plaintiffs nor the District
Court addressed the threshold question whether the plaintiffs’
state law claims are cognizable, we’ll remand for the District
Court to consider that question in the first instance.
        In Pennsylvania, every child who hasn’t graduated
from high school “may attend” the public schools in her
district until the end of the school year in which she turns 21.
24 Pa. Stat. § 13-1301; see 22 Pa. Code §§ 11.12, 12.1(a). “A
child’s right to be admitted to school may not be conditioned
on the child’s immigration status.” 22 Pa. Code § 11.11(d). A
school district “shall normally enroll a child the next business
day, but no later than [within] 5 business days of application.”
Id. § 11.11(b). The District Court concluded the plaintiffs
showed likely violations of these state laws because none was
enrolled within five days and one—Alembe Dunia—was
“still not enrolled” when the injunction issued. Issa, 2016 WL
4493202, at *5.
      While the School District’s enrollment delays are
indeed troubling, we must conclude the District Court erred




                              39
as a matter of law in finding that the plaintiffs showed a
likelihood of success on their state law claims. Unlike the
EEOA, which explicitly grants “individual[s]” the right to
“institute a civil action” in court for equitable relief, 20
U.S.C. §§ 1706, 1713, our de novo review reveals nothing in
24 Pa. Stat. § 13-1301 or elsewhere in the Public School Code
that expressly grants individuals, like students or their
parents, a private cause of action to enforce the statute in
court through equitable remedies.11 See 24 Pa. Stat. §§ 1-101
to 27-2702. Likewise, 22 Pa. Code § 11.11(b), a regulation
promulgated by Pennsylvania’s State Board of Education,
doesn’t expressly grant private litigants a cause of action to


     11
          In its entirety, 24 Pa. Stat. § 13-1301 states that
          [e]very child, being a resident of any school
          district, between the ages of six (6) and twenty-
          one (21) years, may attend the public schools in
          his district, subject to the provisions of this act.
          Notwithstanding any other provision of law to
          the contrary, a child who attains the age of
          twenty-one (21) years during the school term
          and who has not graduated from high school
          may continue to attend the public schools in his
          district free of charge until the end of the school
          term. The board of school directors of any
          school district may admit to the schools of the
          district, with or without the payment of tuition,
          any non-resident child temporarily residing in
          the district, and may require the attendance of
          such non-resident child in the same manner and
          on the same conditions as it requires the
          attendance of a resident child.



                                  40
remedy enrollment delays or denials in court through
equitable relief, assuming a regulation can ever do so under
Pennsylvania law.12
        In the absence of an express private cause of action
under a Pennsylvania statute, we look to whether the statute
“implicitly” creates one. Estate of Witthoeft v. Kiskaddon, 733
A.2d 623, 626 (Pa. 1999) (emphasis added). When there’s
sufficient indicia of the General Assembly’s intent,
Pennsylvania courts have recognized the possibility of
implied private causes of action and remedies stemming from
state statutes that don’t expressly provide for them. See, e.g.,
Schappell v. Motorists Mut. Ins. Co., 934 A.2d 1184, 1188–
90 (Pa. 2007) (inferring a private cause of action from
Pennsylvania’s Motor Vehicle Financial Responsibility Law);
Estate of Witthoeft, 733 A.2d at 625–28 (declining to infer a
private cause of action from Pennsylvania’s Motor Vehicle

     12
          In its entirety, 22 Pa. Code § 11.11(b) states that
          [a] school district or charter school shall
          normally enroll a child the next business day,
          but no later than 5 business days of application.
          The school district or charter school has no
          obligation to enroll a child until the parent,
          guardian or other person having control or
          charge of the student making the application has
          supplied proof of the child’s age, residence, and
          immunizations as required by law. School
          districts and charter schools receiving requests
          for educational records from another school
          district or charter school shall forward the
          records within 10 business days of receipt of the
          request.



                                 41
Code and regulations); Solomon v. U.S. Healthcare Sys. of
Pa., Inc., 797 A.2d 346, 352–53 (Pa. Super. Ct. 2002)
(finding no implied private cause of action under
Pennsylvania’s Health Care Act). Here, to the extent
Pennsylvania decisions can be read to support an implied
private cause of action, they suggest that exhaustion of
administrative remedies may be required in the first instance.
See Velazquez ex rel. Speaks-Velazquez v. E. Stroudsburg
Area Sch. Dist., 949 A.2d 354, 360 (Pa. Commw. Ct. 2008).
But neither the District Court nor the parties cited any
authority concerning the viability of an administrative
exhaustion requirement or an implied private cause of action
for equitable relief stemming from the Pennsylvania statute
and regulations in issue. The District Court thus implicitly
assumed such a private cause of action and remedy may be so
inferred without exhaustion of administrative remedies.
        Without any briefing on these issues—which appear to
be matters of first impression under Pennsylvania law—we
decline to resolve them. We’ll leave them for the District
Court to address in the first instance on remand, assuming
they’re raised by the parties. See Young v. Martin, 801 F.3d
172, 182 (3d Cir. 2015) (leaving legal questions not reached
in the district court and not briefed on appeal “for the District
Court to address in the first instance on remand”). Suffice it
to say that, without any analysis of whether the plaintiffs can
bring private causes of action for equitable relief without
exhausting administrative remedies under these state laws, the
District Court erred as a matter of law in concluding that the
plaintiffs are likely to prevail on their state law claims.
      We note, however, that nothing about the District
Court’s preliminary-injunction order relies specifically on a
conclusion that the plaintiffs proved likely violations of




                               42
Pennsylvania law. Thus, we need not vacate any part of it on
that ground. And even without proving likely violations of
state law, the plaintiffs’ successful showings under the EEOA
may support a preliminary injunction. See 20 U.S.C. §§ 1712,
1713 (contemplating equitable relief for EEOA violations).
We therefore proceed to the next element they must prove to
justify one—irreparable harm.
                               B
       A plaintiff seeking a preliminary injunction must prove
irreparable harm is “likely” in the absence of relief. Winter v.
Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008); see
Ferring Pharm., 765 F.3d at 213–14, 217.
        We agree with the District Court that without
preliminary relief, irreparable harm was likely for these
plaintiffs, who would have remained in Phoenix’s
accelerated, non-sheltered program for at least the duration of
this litigation. The plaintiffs already demonstrated a
reasonable probability that Phoenix’s programs are unsound
for them and fail to actually overcome their language barriers
under the EEOA. And these plaintiffs, all SLIFE, must
overcome uniquely difficult challenges to learning. Time is of
the essence: Their eligibility to attend public school in
Pennsylvania is dwindling. We recognize that a sound
educational program has power to “change the trajectory of a
child’s life,” G.L. v. Ligonier Valley School District
Authority, 802 F.3d 601, 625 (3d Cir. 2015), while even a
“few months” in an unsound program can make a “world of
difference in harm” to a child’s educational development,
Nieves-Marquez v. Puerto Rico, 353 F.3d 108, 121–22 (1st
Cir. 2003) (internal quotation marks omitted); cf. Plyler v.
Doe, 457 U.S. 202, 221 (1982) (noting the “lasting impact of
[education’s] deprivation on the life of the child”). In



                              43
accordance with this injunction, moreover, four named
plaintiffs now attend McCaskey, where they say they’re
“flourishing.” Appellees’ Br. 45 n.11. Jockeying them back to
Phoenix now would thus cause them greater harm, as the
School District conceded during oral argument. Given these
factors, we are satisfied the plaintiffs showed a likelihood of
irreparable harm absent this injunction.
                                C
        We must now balance the parties’ relative harms; that
is, the potential injury to the plaintiffs without this injunction
versus the potential injury to the defendant with it in place.
Novartis Consumer Health, Inc. v. Johnson & Johnson-Merck
Consumer Pharm. Co., 290 F.3d 578, 596 (3d Cir. 2002).
        We already identified the irreparable harm the
plaintiffs would likely suffer absent this injunction. And we
agree with the District Court that the School District has “no
interest in continuing practices” that violate § 1703(f) of the
EEOA. Issa, 2016 WL 4493202, at *8. The School District
argues the plaintiffs fail on this element because the
injunction “permits usurpation” of its “decisionmaking
authority” to place “older, non-credited students where they
can best be educated,” which could lead to “future litigation”
in other unspecified “areas of . . . discretion” and to the
“erosion” of unspecified “authority and funds.” Appellant’s
Br. 54. The record before us, however, belies the School
District’s contention that Phoenix is where the plaintiffs “can
best be educated.” Under the EEOA, we reject an educational
agency’s call for unfettered decision-making authority when
its programs fall short of § 1703(f)’s mandate. See Gomez,
811 F.2d at 1041 (“[W]e cannot accord such sweeping
deference to state and local agencies that judicial review
becomes in practice judicial abdication.”). By the School



                               44
District’s own representations, we know only eight students
transferred from Phoenix to McCaskey after the preliminary
injunction issued: four named plaintiffs and four similarly
situated students. The School District therefore retains
substantial “decisionmaking authority” over the affairs of the
vast majority of its students, this injunction notwithstanding.
We agree with the District Court that the balance of harms
favors the plaintiffs.
                               D
        Finally, we must weigh whether the public interest
favors this preliminary injunction. Doing so is “often fairly
routine.” Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 730
(3d Cir. 2004). If a plaintiff proves “both” a likelihood of
success on the merits and irreparable injury, it “almost always
will be the case” that the public interest favors preliminary
relief. Am. Tel. & Tel. Co. v. Winback & Conserve Program,
Inc., 42 F.3d 1421, 1427 n.8 (3d Cir. 1994). The District
Court found that it’s “undeniably in the public interest for
providers of public education to comply with the
requirements” of the EEOA. Issa, 2016 WL 4493202, at *8
(internal quotation marks omitted). We agree. Preliminary
relief is in the public interest here.
                        *      *      *
       Because the plaintiffs showed they’re likely to succeed
on the merits of their EEOA claims, they’re likely to suffer
irreparable harm without relief, the balance of harms favors
them, and relief is in the public interest, we hold the District




                              45
Court did not abuse its discretion in granting their
preliminary-injunction motion.13
                             IV
       For the reasons explained above, we will affirm the
District Court’s preliminary-injunction order and remand for
further proceedings consistent with this opinion.




     13
         Though we will affirm this preliminary-injunction
order, we recognize that significant administrative and
budgetary implications may arise when a federal court orders
the transfer of students across a school district. We note the
School District wasn’t given the opportunity to propose its
own remedy before the injunction issued. While the timing of
the injunction right before the start of the school year may
have made alternative relief impracticable at that time, the
District Court should allow the School District an opportunity
to propose a legally compliant solution, among other
alternatives considered by the Court, before the issuance of
any permanent injunction, if the plaintiffs ultimately succeed
on the merits of their EEOA claims. See Horne, 557 U.S. at
454 (stating that the EEOA, “while requiring a State to take
‘appropriate action to overcome language barriers,’” leaves
state and local educational authorities a “‘substantial amount
of latitude in choosing’ how this obligation is met” (quoting
Castaneda, 648 F.2d at 1009)).



                             46